Citation Nr: 0009029	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Validity of a VA home loan guaranty indebtedness in the 
amount of $7,194.03, plus interest.

2.  Entitlement to waiver of recovery of a VA home loan 
guaranty indebtedness in the amount of $7,194.03, plus 
interest.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

Information concerning the appellant's period of service in 
the military is not in the claims folder.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1999, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In August 1988, the veteran financed a house purchase 
using a home mortgage loan which was guaranteed by VA.

3.  The first uncured mortgage loan default was in February 
1991.

4.  A mortgage loan foreclosure sale of property, held 
September 1991, resulted in a deficiency of $10,144.57, paid 
by the VA guaranty on the veteran's behalf.

5.  The deficiency of $10,144.57 was properly reduced by VA 
to $7,194.03.  

6.  The veteran redeemed the property in March 1992 for 
$146,494.29.

7.  Entitlement to a waiver of recovery of a VA home loan 
guaranty indebtedness in the amount of $7,194.03, plus 
interest, has not been shown.  



CONCLUSIONS OF LAW

1.  The VA home loan guaranty indebtedness was validly 
established, was correctly calculated in the amount of 
$7,194.03, and is enforceable against the veteran.  38 
U.S.C.A. § 3732 (West 1991); 38 C.F.R. §§ 1.911, 36.4321 
(1999).

2.  The veteran's claim for waiver of recovery of a VA home 
loan guaranty indebtedness in the amount of $7,194.03, plus 
interest, is without legal merit.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.964, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim regarding the validity and waiver of a VA home loan 
guaranty indebtedness is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1995).  See, Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that this case has been remanded for development 
of the veteran's claim, and adjudication of the intertwined 
issue of the validity of the debt.  In response to the 
Board's most recent remand, the veteran's loan guaranty 
folder was associated with the claims file.  This folder 
contains documentation of the unpaid principle balance on the 
mortgage, delinquent interest, liquidation expenses, advances 
and the amount of the claim from the veteran's lender.  In 
addition, in September 1999 the veteran was requested to 
complete and return a VA Form 20-5655, Financial Status 
Report.  Therefore the Board finds that all available 
pertinent evidence has been obtained for adjudication of the 
claim regarding the validity and waiver of a VA home loan 
guaranty indebtedness. 


I.  Factual Background.

In August 1988, the veteran obtained a VA guaranteed loan in 
the amount of $138,875 for the purchase of a house.  The VA 
was provided a notice of the veteran's default in April 1991, 
and received a notice of intent to foreclose in May 1991.  A 
foreclosure sale was held in September 1991, for the amount 
of $139,206.  This resulted in a loss of $10,144.57 to VA, as 
the veteran's total indebtedness to the lender at that time 
was $149,350.57.  Correspondence from the RO dated in 
December 1991 to the veteran's lender provided that analysis 
of the lender's accounting and claim under guaranty had been 
completed.  The RO informed the lender that the Treasury 
Department would send the lender a check in the amount of 
$10,144.57, for payment of the claim.  

On March 11, 1992, the veteran sold the property for 
$158,000.  The veteran redeemed the property for $146,494.29, 
on March 13, 1992, the last possible day for him to do so.  A 
March 1992 memorandum by a VA Loan Guaranty Officer 
recommended that VA accept this amount as full payment of the 
redemption.  The memorandum explains that the redemption sum 
represents the amount bid at foreclosure sale ($139,206) with 
interest on this amount for 182 days at 40.0455 per day 
($7,288). 

In a January 1994 letter to the VA Debt Management Center, 
the veteran requested a waiver of the debt and stated that he 
believed all his responsibility regarding the transaction at 
issue had been fulfilled by his redemption, thus also 
indicating a dispute with the validity and amount of the loan 
guaranty indebtedness.  

An accounting of the veteran's indebtedness was provided to 
him in January 1994. It was explained to the veteran that his 
total indebtedness to his lender at the time of the September 
1991 sale was $149,350.60.  This sum represented the unpaid 
principle balance, delinquent interest, liquidation expenses 
and advances.  The total indebtedness was reduced by 
$139,206, the price bid for the house in September 1991.  The 
VA was responsible for the remaining indebtedness of 
$10,144.57.  This amount was reduced by authorized 
deductions, resulting in the veteran's final post-liquidation 
indebtedness to VA of $7,194.06.

An April 1994 memorandum from the VA District Counsel to the 
RO Loan Guaranty Officer explained that the District Counsel 
had reviewed the veteran's claims file as well as the loan 
guaranty docket.  The District Counsel had found legal merit 
to VA's claim.  Provided the government could demonstrate its 
loss, VA's claim was based on the Home Loan Guaranty Form 26-
1802a, dated in August 1988.  

In a January 1995 letter to the VA Debt Management Center, 
the veteran withdrew his dispute regarding the debt and 
requested a waiver of indebtedness.  In the May 1995 decision 
on appeal, the RO Committee on Waivers and Compromises 
(Committee), denied waiver of the loan guaranty indebtedness 
in the amount of $7,194.03, plus interest.  The Committee 
determined that, although there was no evidence of fraud, 
misrepresentation or bad faith, in order to be eligible for a 
waiver consideration, a debtor must have suffered the loss of 
the property.  In this case, because the veteran redeemed the 
property, sold it, and gained a profit from the sale, he was 
ineligible for a waiver consideration.  

During an RO hearing in March 1996, the veteran questioned 
the amount and validity of the indebtedness.  In June 1996, 
the January 1994 audit report was again sent to the veteran.

During a hearing conducted by the undersigned Board member in 
July 1998, it was clarified that the veteran continued to 
dispute the validity and total amount of the debt that VA has 
calculated.  The veteran asserted that he was informed by a 
number of organizations and agencies, including a title 
company, real estate office, HUD, the Oakland County Register 
of Deeds and VA, that payment of the redemption sum would 
satisfy all of his obligations to VA and allow him to walk 
away from a completed and concluded transaction.  The veteran 
also pointed out that he had already submitted documentation 
supporting his contention.  In this regard, the Board notes 
that the claims file does include a number of documents 
submitted by the veteran, including the Oakland County 
Register of Deeds payoff letter and a March 1992 
Acknowledgment of Redemption signed by a VA official.  

Pursuant to the Board's January 1999 remand, the veteran was 
provided another accounting of the indebtedness in September 
1999.  The veteran's loan guaranty debt was found valid by a 
Committee decision dated in November 1999.  The decision 
explained that the veteran consistently made the false 
assumptions that the redemption amount equaled VA's 
indebtedness, and that VA's acceptance of the redemption 
amount also constituted satisfaction of the loan guaranty 
indebtedness.  The decision pointed out that at the time of 
indebtedness, VA's total investment had increased to 
approximately $158,000 (indebtedness at the September 1991 
sale date, plus 10.5% interest for 6 months).  


II.  Legal Analysis.

A.  Validity of the Debt.

The veteran, in addition to requesting a waiver of 
indebtedness, is also challenging the validity of the 
indebtedness, primarily on grounds that by paying the full 
redemption amount to which VA itself agreed, he satisfied all 
obligations to VA.  An appellant has the right to dispute the 
existence and amount of the loan guaranty indebtedness, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) 
(1999); see also VAOPGCPREC 6-98 (April 24, 1998).

The right of VA to recover loan guaranty debts from veterans 
is predicated on two legal theories: indemnity and 
subrogation.  VA may seek reimbursement under either or both 
theories.  38 C.F.R. § 36.4323 (1999); Stone v. Derwinski, 2 
Vet. App. 56, 57 (1992).  

VA, as guarantor of a loan, has a right of indemnity, 
independent of any right of the lender, to seek reimbursement 
for amounts paid on account of the liabilities of the 
veteran.  38 U.S.C.A. § 3732; 38 C.F.R. § 36.4323(e).  The 
VA's right to indemnity has been upheld by a decision of the 
United States Supreme Court.  See United States v. Shimer, 
367 U.S. 374, 81 S.Ct. 1554, 6 L.Ed. 2nd 908 (1961).  The 
record in the current case reflects that when the veteran 
obtained his home loan he agreed in contractual terms to 
indemnify, or to repay, the government for any loss to the 
government incurred on the loan guaranty.  See VA Application 
for Home Loan Guaranty, VA Form 26-1802a, dated in July 1988.

For any VA-guaranteed home loan closed before January 1, 
1990, as in this case, when the VA pays the mortgage holder 
of a defaulted loan a claim on the guaranty, "the Secretary 
shall be subrogated to the rights of the holder of the 
obligation to the extent of the amount paid on the guaranty."  
38 U.S.C.A. § 3732(a)(1); 38 C.F.R. § 36.4323(a).  Although 
subrogation places the VA in the position of the mortgage 
holder, which therefore avails the claimant-obligor of any 
defenses available to a debtor under state law, all obligors, 
including veterans, spouses, and persons who assumed the 
loan, may be liable to VA under subrogation.  See VAOPGCPREC 
15-94 (June 23, 1994).

A number of Federal District Court decisions and the Eighth 
Circuit have held that the VA's right to indemnity could be 
denied if the VA failed to provide the veteran-obligor with 
notice of the foreclosure.  See United States v. Whitney, 602 
F. Supp. 722 (W.D.N.Y. 1985); United States v. Murdock, 627 
F. Supp. 272 (N.D. Ind. 1985); Vail v. Derwinski, 946 F.2d 
589 (8th Cir. 1991), op. modified and reh'g denied, 956 F.2d 
812 (8th Cir. 1992).  

Regarding whether the Whitney reasoning was applicable in 
subrogation cases, in the above-cited VAOPGCPREC 15-94 the 
VA's Office of General Counsel held that the reasoning in the 
Whitney case applied to subrogation cases.  In pertinent 
part, the General Counsel stated that, ". . . case law 
contains nothing to suggest that veterans do not have the 
same constitutional due process protections with regard to a 
claim by VA under subrogation. . . .  It, therefore, appears 
clear that when VA knows about a foreclosure and VA expects 
to hold the veteran liable under subrogation, VA is 
constitutionally required to notify the veteran, assuming the 
veteran may be reasonably located."  Id., at paragraph 14.

Turning to the facts of this case, the veteran has not 
alleged that he did not receive adequate and timely notice of 
his default and the pending foreclosure.  "The 
constitutionality of a foreclosure procedure depends not on 
the subjective understanding of the property owner, but on 
the objective propriety of the procedures used."  Buzinski v. 
Brown, 6 Vet. App. 360, 365 (1994) (citations omitted).  
Thus, the constitutional notice considerations that the VA is 
required by law to provide were satisfied in the present 
case.

In addition, the Board finds no merit to the veteran's 
argument that by paying the full redemption amount he 
satisfied all obligations to VA.  In this regard, the Board 
points out that the redemption amount is the amount bid at 
the September 1991 sale, for which VA was responsible, plus 
interest on that sum for six months.  

By contrast, the veteran's final post-liquidation 
indebtedness, for which VA was also responsible, is the 
difference between the amount bid in September 1991 and the 
veteran's total indebtedness to the lender at that time, 
reduced by authorized VA deductions.  Put simply, the 
redemption sum that the veteran paid VA in March 1992 is a 
different and lesser amount, arrived at by a different 
calculation, than the veteran's total indebtedness in 
September 1991.  As these two sums are not related, the 
veteran remains responsible for the difference between his 
total indebtedness in September 1991 and the amount bid in 
September 1991, despite the fact that VA later agreed to his 
redemption of the property.

Accordingly, the Board concludes that the loan guaranty 
indebtedness of $7,194.06 was validly established and 
therefore is enforceable against the veteran by VA.

B.  Waiver of the Debt.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 
1.965.  Certain debts are excluded from waiver.  For example, 
a waiver will not be considered in redemption cases, where 
the property is redeemed by the veteran.  MP-4, Part I, 
Chapter 8, 8C.03.  Accordingly, in the present case the 
veteran is precluded from seeking a waiver since he redeemed 
the property.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to waiver of recovery of a VA home loan guaranty indebtedness 
in the amount of $7,194.03, plus interest, is denied.


ORDER

The VA home loan guaranty indebtedness in the amount of 
$7,194.03, plus interest, is valid, correctly calculated and 
enforceable against the veteran.

Entitlement to waiver of recovery of a VA home loan guaranty 
indebtedness in the amount of $7,194.03, plus interest, is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

